
	

114 HR 1590 IH: Integrated Electronic Health Records (iEHR) for Military and Veterans Act
U.S. House of Representatives
2015-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1590
		IN THE HOUSE OF REPRESENTATIVES
		
			March 24, 2015
			Mr. Roe of Tennessee introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish a prize program to award a prize and contract for the development of a
			 fully-integrated electronic health records program for use by the
			 Department of Defense and the Department of Veterans Affairs.
	
	
 1.Short titleThis Act may be cited as the Integrated Electronic Health Records (iEHR) for Military and Veterans Act. 2.Prize program for the development of a fully-integrated electronic health records program for use by the Department of Defense and the Department of Veterans Affairs (a)Prize authority (1)In generalThe Secretary of Defense and the Secretary of Veterans Affairs shall jointly carry out a program to award a cash prize in the amount of $50,000,000 and contract to an entity that develops a fully-integrated electronic health records program for national use by the Department of Defense and the Department of Veterans Affairs.
				(2)Advertising and solicitation of competitors
 (A)AdvertisingThe Secretaries shall widely advertise prize competitions under this section to encourage broad participation by researchers, large and small businesses, institutions of higher education, and any other qualified applicants, including veterans.
 (B)Announcement through federal register noticeThe Secretaries shall announce each prize competition under this section by publishing a notice in the Federal Register. This notice shall include essential elements of the competition such as the subject of the competition, the duration of the competition, the eligibility requirements for participation in the competition, the process for participants to register for the competition, the amount of the prize, and the criteria for awarding the prize and contract.
 (3)Announcement of prizesThe Secretary may not issue a notice required by paragraph (2)(B) until all the funds needed to pay out the announced amount of the prize have been appropriated.
 (b)EligibilityTo be eligible to win a prize under this section, an individual or entity— (1)shall have complied with all the requirements in accordance with the Federal Register notice required under subsection (a)(2)(B);
 (2)in the case of a private entity, shall be incorporated in and maintain a primary place of business in the United States, and in the case of an individual, whether participating singly or in a group, shall be a citizen of, or an alien lawfully admitted for permanent residence in, the United States; and
 (3)shall not be a Federal entity, a Federal employee acting within the scope of his employment, or an employee of a national laboratory acting within the scope of his employment.
				(c)Joint panel
 (1)EstablishmentThe Secretary of Defense and the Secretary of Veterans Affairs shall establish a joint panel to establish the criteria for the development of a fully-integrated electronic health records program eligible for an award and contract under this section to ensure that the program meets the requirements of the Department of Defense and the Department of Veterans Affairs.
				(2)Membership
 (A)In generalThe members of the joint panel shall be— (i)one physician from each of the military departments, to be appointed by the Secretary of the military department concerned;
 (ii)two physicians employed by the Department of Veterans Affairs, to be appointed by the Secretary of Veterans Affairs; and
 (iii)two representatives of the Veterans Benefits Administration of the Department of Veterans Affairs, to be appointed by the Secretary of Veterans Affairs.
 (B)Deadline for appointmentMembers of the joint panel shall be appointed by not later than 14 days after the date of the enactment of this Act. Any member who is not appointed by such deadline shall not be appointed to the panel.
 (3)Deadline for criteriaThe joint panel shall establish criteria with sufficient specificity for development, taking best practices of private and public electronic health records under consideration. If the panel fails to agree on such criteria or if an insufficient number of members are appointed to the panel before the deadline under paragraph (2)(B), the National Health Information Technology Coordinator shall determine such criteria, taking best practices of private and public electronic health record systems into consideration.
 (d)Deadline for submissionsThe deadline for the submission of an application to participate in the competition under this section is the date that is one year after the date on which the criteria are established under subsection (c), or if such date falls on a weekend, the next weekday following such date.
 (e)Award selectionThe Secretary of Defense and the Secretary of Veterans Affairs shall award prizes under this section on the basis of the criteria published in the notice required under subsection (a)(2)(B).
 (f)ContractNotwithstanding any other provision of law, the entity that is awarded a prize under this section shall be awarded a contract with the Department of Defense and the Department of Veterans Affairs to provide the fully-integrated electronic health records program for which the prize is awarded to the Departments and to provide maintenance and support for such program for a five-year period and under such contract shall be compensated in an amount of $25,000,000 for each year. Such contract shall provide that—
 (1)all data stored in the program shall be stored in a non-proprietary format using industry standards; and
 (2)if the cost of providing maintenance and support for the program is less than the estimated cost of procuring such maintenance and support under a more traditional license model, the program shall continue to be owned by the entity but shall be provided to the Department for a monthly or annual fee.
				(g)Intellectual property
 (1)Treatment of winning intellectual propertyUpon the expiration of the contract referred to in subsection (e) the intellectual property rights in the fully-integrated electronic health records program for which a prize is awarded under this section shall revert to the Federal Government. The entity that is awarded a prize under this section shall retain the intellectual property rights in any upgrades to the program developed by the entity.
 (2)Other intellectual propertyExcept as provided in paragraph (1), the Federal Government shall not, by virtue of offering or awarding a prize under this section, be entitled to any intellectual property rights derived as a consequence of, or direct relation to, the participation by a registered participant in a competition authorized by this section. This subsection shall not be construed to prevent the Federal Government from negotiating a license for the use of intellectual property developed for a prize competition under this section.
				(h)Liability
 (1)Waiver of liabilityThe Secretary of Defense and the Secretary of Veterans Affairs may require registered participants to waive claims against the Federal Government (except claims for willful misconduct) for any injury, death, damage, or loss of property, revenue, or profits arising from the registered participants’ participation in a competition under this section. The Secretary shall give notice of any waiver required under this paragraph in the notice required by subsection (a)(2)(B).
				(2)Liability insurance
 (A)RequirementsRegistered participants in a prize competition under this section shall be required to obtain liability insurance or demonstrate financial responsibility, in amounts determined by the Secretary, for claims by—
 (i)a third party for death, bodily injury, or property damage or loss resulting from an activity carried out in connection with participation in a competition under this section; and
 (ii)the Federal Government for damage or loss to Government property resulting from such an activity. (B)Federal government insuredThe Federal Government shall be named as an additional insured under a registered participant’s insurance policy required under subparagraph (A) with respect to claims described in clause (i) of that subparagraph, and registered participants shall be required to agree to indemnify the Federal Government against third party claims for damages arising from or related to competition activities under this section.
 (i)NonsubstitutionThe programs created under this section shall not be considered a substitute for Federal research and development programs.
 (j)Authorization of appropriationsThere is authorized to be appropriated $50,000,000 to carry out this section.  